Citation Nr: 0533475	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1950 to September 
1953.

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and later RO decisions 
that denied an increased evaluation for status post left knee 
injury (rated 20 percent) and assigned a separate 10 percent 
evaluation for osteoarthritis of the left knee.  In September 
1999, the Board remanded the case to the RO for additional 
development.  In September 2003, the Board issued a decision 
which denied the veteran's appeal.

The veteran appealed the September 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in March 2005, the Court noted 
that the veteran had advanced no argument with respect to the 
20 percent rating for instability of the left knee, and 
therefore the Court considered any appeal of that rating to 
have been abandoned.  With respect to the Board's decision 
denying a rating higher than 10 percent for osteoarthritis of 
the left knee, the Court vacated the Board decision and 
remanded the matter to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Memorandum Decision of March 2005, the Court held that 
the Board's September 2003 decision had not adequately 
addressed functional loss due to pain.  The Board finds that 
another examination would be useful in assessing the severity 
of the left knee osteoarthritis.  The Board notes that the 
most recent examination was conducted over three years ago.  
In addition, another examination would allow an opportunity 
to obtain additional information regarding the severity of 
any impairment due to pain.  Although the VA examination of 
October 2002 noted that the veteran had painful motion 
throughout the range of motion of the left knee, it was not 
specified at what point the painful motion impeded movement 
of the knee.  The VCAA requires that the VA afford a veteran 
a medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  For this reason, the Board concludes 
that another VA orthopedic examination is required.

The Board further notes that the most recent medical 
treatment records pertaining to the knee disorder which are 
contained in the claims file are dated in 2003.  
Significantly, it appears likely that the veteran has had 
additional treatment since that time.  Under the new act, the 
VA has an obligation to secure such records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all recent 
medical records pertaining to the knee 
which are not already contained in the 
claims file, including those from VA 
medical facilities.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left knee osteoarthritis.  All required 
tests and studies should be accomplished.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected knee 
disorder.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should specify the point at which flexion 
or extension of the knee is impeded due 
to pain.  The examiner is requested to 
specifically comment on: i) whether pain 
is visibly manifested on movement; ii) 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service- connected disorders; iii) the 
presence or absence of changes in the 
condition of the skin indicative of 
disuse due to the service-connected 
disability; or iv) the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).   The examiner 
must specifically state whether the 
veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


